The court being of opinion that the question of the plaintiff’s contributory negligence in alighting from the car should have been left to the jury, and that there was, therefore, error in the charge of the court to the jury in the following instruction, to-wit: “If the jury find that the plaintiff followed her husband out of a lighted coach on to the platform of the coach, that he had first descended and, without waiting for his assistance and without knowing how far it was to th,e ground, either from the darkness surrounding, or by reason of not looking, she stepped off without taking hold of the railing of the car or otherwise attempting to protect herself, she cannot recover;” it is ordered that *765the judgment of the circuit court in reversing the judgment of the court of common pleas, be and the same is hereby affirmed on the ground above stated. This court finds no other error in the record of the court of common pleas.
This cause was orally argued to the second division and considered by the whole court.